DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 03/03/2020.
Claims 1-27 are pending with claims 1, 12, 22, 23, and 26 as independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2016/0279501, pub. 09/29/2016, hereinafter as Jang) in view of Nasiri et al. (US 2012/0007713, pub. 01/12/2012, hereinafter as Nasiri)

As per claim 1, a system for detecting a signal body gesture, comprising: 
a mobile device including a decision unit and a kinetic sensor that records a measurement motion parameter pattern corresponding to a time dependence of a motion parameter of the mobile device in a measurement time window, (Jang discloses in [0076-0081] “the device 100 may determine the movement state of the user EX.: device 100 may be a mobile device acquires/ records accelerometer values in x, y, and z directions (measurement values) using accelerometer included in the device, wherein the accelerometer values may be based on movement activities of a user, wherein the acceleration data comprises time dependence. The measurement time window may be sampling period or time interval indicated by time frame) wherein: the decision unit applies a machine learning classification algorithm subjected to basic training by machine training with an application of a training database comprising one or more signal training motion parameter patterns each corresponding to at least one signal body gesture, (Jang discloses in [0080] “the device 100 may learn a pattern of acceleration data in advance according to the plurality of movement activities and may determine the movement state of the user on the basis EX.: figs. 5A-5C show machine learning algorithm being applied to feature data, which obtained from converted acquired acceleration data, in order to classify, by prediction, states of the user movement activities. The decision unit may be represented by the convolution neural network 500. See fig. 5B) and in response to the measurement motion parameter pattern having a value equal to or exceeding a predetermined signal threshold value, classifying the measurement motion parameter pattern to a signal body gesture category; (Jang discloses in [0098-0122] “Acceleration data caused by a plurality of movement activities may be classified according to several features…the device 100 may determine at least one of features for classifying the plurality of movement activities as a feature to be extracted from each frame and may extract the determined at least one feature from each frame… when an EX.: the stop state may be one classified feature from a plurality of classified features). 
Jang does not explicitly disclose a kinetic sensor that records a measurement motion parameter pattern. However, Nasiri, in analogous art, discloses in [Abstract and 0038-0039] “In the training mode, a user can move a handheld device with a hand gesture intended to represent a command. Sensors within the handheld device can record raw data, which can be processed to obtain a set of values corresponding to a set of discrete features, which is stored in a database and associated with the intended command.” EX.: the acceleration pattern data may be recorded by the mobile device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jang with the teaching of Nasiri because “Wii, a home video game console made by Nintendo Co. Ltd. uses a wireless controller, the Wii Remote, which can be used as a handheld pointing device and can detect movement in three dimensions. The Wii remote can study changes in acceleration over time to represent gestures…It would be desirable to have recognition systems that can differentiate between similar hand gestures.” See Nasiri background.

As per claim 2, the rejection of the system according to claim 1 is incorporated and further wherein: the measurement time window is one of a plurality of measurement time windows, the decision unit is adapted for assigning an occurrence probability that characterizes a probability of an occurrence of the signal body gesture, based on a measurement motion parameter pattern corresponding to a respective measurement time window, to each of the measurement time windows, the classification of the measurement motion parameter pattern corresponding to a given time window to the signal body gesture category is decided by the decision unit based on a comparison of occurrence probabilities assigned to the given measurement time window and at least one previous measurement time window with probability threshold values assigned to the measurement time windows, and the given measurement time window and the at least one previous measurement time window are subsequent to each other and at least a portion of the given measurement time window and the at least one previous time window overlap each other; (Jang discloses in [0101, 0143-0145, 0158, and 0164-0166] “The threshold values of the feature data for determining the movement state may be predetermined and may be changed corresponding to the user's personal characteristics according to the movement activity of the user…The probability of occurrence of the next movement activity based on the current movement activity may be changed depending on a duration of one frame or a time interval between adjacent frames… when the first movement state has occurred in the first time period, the device 100 may determine the second movement state on the basis of a possibility of occurrence of each of the plurality of movement activities as a next movement state of the first movement state… the device 100 may determine a probability of each of the plurality of movement activities as the movement state in the 

As per claim 3, the rejection of the system according to claim 2 is incorporated and further wherein the occurrence probabilities assigned to the given measurement time window and to at least one previous measurement time window are arranged in descending series by the decision unit, and each of at least a part of the occurrence probabilities from the beginning of the series is compared with a probability threshold value corresponding to the position with gradually increasing serial number in the series, respectively; (Jang discloses in [0160-0166] “a device 100 of a user may acquire acceleration data of the device 100 in a first frame time period and a second frame time period adjacent to the first frame time period from an accelerometer included in the device 100… when the first movement state has occurred in the first frame time period, the device 100 may determine the second movement state on the basis of a possibility of occurrence of each of the plurality of movement activities as a next movement state of the first movement state.”). 

As per claim 4, the rejection of the system according to claim 3 is incorporated and further wherein the probability threshold values corresponding to positions with gradually increasing serial number are gradually smaller than or equal to the previous value; (Jang discloses in [0100 and 0116-0122] “when an average magnitude of the frame is equal to or greater than a first threshold value and less than a second threshold, and the frequency of the waveform of the frame is greater than a third 

As per claim 5, the rejection of the system according to claim 1 is incorporated and further wherein, for classifying to the signal body gesture category, the values of the measurement motion parameter pattern, as well as short-term summation data and long-term summation data obtained at time instants of the measurement time window by summing up the values of the motion parameter or a power of the absolute values of the motion parameter over a short-term summation period, and a long-term summation period, respectively, are applied in the decision unit; (Jang discloses in [0013, 0086-0092, 0179, and 0291] “The device 100 may determine a predetermined number of continuous samples as one frame. One frame may include 64, 128, or 256 samples, but is not limited thereto. The frame may denote samples acquired during one time period in which one movement state is extracted… when a first frame 220 includes 256 samples acquired continuously, a second frame 230 may include 129th to 256th samples, which is the second half of the 256 samples included in the first frame 220. By overlapping samples between the neighboring frames, the device 100 may use all of the acquired samples without omission, thus enhancing continuity of the movement state.” The term “overlapping ” may be interpreted as summing up samples of frame one to samples of frame two). 

As per claim 6, the rejection of the system according to claim 5 is incorporated and further wherein the length of the long-term summation period is 5-15 times the length of the short-term summation period; (Jang discloses in [0192, 0205, 0240-0243] “When the movement of the user is repeated, the device may determine the movement pattern of the user on the basis of the place of the user that has been determined during several days, weeks, or months… The device 100 may store the movement states of the user for the previous day, week, or month, from the current time.” The length of the period time may be within one day, short-term period, or several days or weeks, log-term period). 

As per claim 7, the rejection of the system according to claim 1 is incorporated and further wherein in the decision unit components of the measurement motion parameter pattern are weighted according to relevance for classifying to the signal body gesture category; (Jang discloses in [0200-0201] “when the user starts the car to go to the office, the device 100 may recognize that the movement state of the user is changed from the stationary state to the car moving state and may determine that the user will drive the car to go to the office on the basis of the movement pattern of the user. Upon determining that the user will go to the office using the car, the device 100 may receive traffic conditions about a commute route that is usually used by the user from the server… when the user is walking out of home to go to the office, the device 100 may recognize that the movement state of the user has been changed from 

As per claim 11, the rejection of the system according to claim 1 is incorporated and further wherein the machine learning classification algorithm of the decision unit is subjected to the basic training by: subjecting a machine learning classification algorithm of the decision unit to a basic training by a machine training that applies a training database comprising a plurality of signal training motion parameter patterns each corresponding to at least one of a plurality of signal body gestures; (Jang discloses in [0079-0082] “The device 100 may acquire accelerometer values in X, Y, and Z directions of the device 100 using an accelerometer included in the device 100. The accelerometer values of the device 100 may indicate a certain pattern according to the movement state of the user. For example, when the user is standing, walking, or cycling, accelerometer values of the device 100, which moves with the user, with respect to time may show different patterns…the device 100 may learn a pattern of acceleration data in advance according to the plurality of movement activities and may determine the movement state of the user on the basis of the learned pattern. In this case, the device 100 may learn the pattern of the acceleration data according to the plurality of movement activities in a machine learning method. The machine learning method may use a convolution neural network, a support vector machine, etc., but is not limited thereto.”). 

subjecting a machine learning classification algorithm of the decision unit to a basic training by machine training that applies a training database comprising one or more signal training motion parameter patterns each corresponding to at least one of a plurality of signal body gestures; (Jang discloses in [0079-0082 and 0147] “The device 100 may acquire accelerometer values in X, Y, and Z directions of the device 100 using an accelerometer included in the device 100. The accelerometer values of the device 100 may indicate a certain pattern according to the movement state of the user. For example, when the user is standing, walking, or cycling, accelerometer values of the device 100, which moves with the user, with respect to time may show different patterns…the device 100 may learn a pattern of acceleration data in advance according to the plurality of movement activities and may determine the movement state of the user on the basis of the learned pattern. In this case, the device 100 may learn the pattern of the acceleration data according to the plurality of movement activities in a machine learning method. The machine learning method may use a convolution neural network, a support vector machine, etc., but is not limited thereto.” Fig. 5B shows that five states may be predicted by convolution neural network 500. The five user states may be basic training to classify the five user states). 

As per claim 13, the rejection of the method according to claim 12 is incorporated and further the method comprising: recording personalizing data from an end user, and personalizing for the end user the machine learning classification algorithm of the decision unit based on the personalizing data; (Jang discloses in [0078-0082] “A list of the plurality of movement activities may be stored in the device 100. Alternatively, the list of the plurality of movement activities may be received from an external server. Also, the list of the plurality of movement activities may be changed on the basis of an activity of the user… the device 100 may learn the pattern of the acceleration data according to the plurality of movement activities in a machine learning method. The machine learning method may use a convolution neural network, a support vector machine, etc., but is not limited thereto.” The movement activities received from an external server may be basic training data. However, the basic training data may be changed to a personal data on the basis of movement activities of the user). 

As per claim 14, the rejection of the method according to claim 13 is incorporated and further wherein the machine learning classification algorithm has respective group-level machine learning models corresponding to at least two user parameter groups formed according to user parameters, and the system further comprises an auxiliary decision unit having an auxiliary decision algorithm adapted for classifying the measurement motion parameter patterns into the at least two user parameter groups, and the method further comprises: recording from the end user as personalizing data at least one personalizing motion parameter pattern corresponding to the signal body gesture; and during the personalization of the machine learning classification algorithm of the decision unit for the end user: the end user is classified to one of the at least two user parameter groups by the auxiliary decision unit based on the at least one personalizing motion parameter pattern, and in the machine learning classification algorithm of the decision unit, the group-level machine learning model corresponding to the group according to the classification is applied; (Jang discloses in [0078-0082] “The device 100 may acquire accelerometer values in X, Y, and Z directions of the device 100 using an accelerometer included in the device 100. The accelerometer values of the device 100 may indicate a certain pattern according to the movement state of the user. For example, when the user is standing, walking, or cycling, accelerometer values of the device 100, which moves with the user, with respect to time may show different patterns…the device 100 may learn a pattern of acceleration data in advance according to the plurality of movement activities and may determine the movement state of the user on the basis of the learned pattern. In this case, the device 100 may learn the pattern of the acceleration data according to the plurality of movement activities in a machine learning method. The machine learning method may use a convolution neural network, a support vector machine, etc., but is not limited thereto.”). 

As per claim 15, the rejection of the method according to claim 13 is incorporated and further the method comprising: recording from the end user as personalizing data at least one personalizing motion parameter pattern corresponding to the signal body gesture; and during the personalization of the machine learning classification algorithm of the decision unit for the end user, subjecting the machine learning classification algorithm having been subjected to the basic training to further training by machine training that applies the at least one personalizing motion parameter pattern; (Jang discloses in [0021] “Each of the movement states may indicate one of a plurality of predetermined movement activities of the user, and the plurality of movement activities may include at least one of a stationary activity, a stop activity, a walking activity, a jogging activity, a cycling activity, and a driving activity.” And in [0070] “The plurality of movement activities of the user may include standing, walking, jogging, ascending or descending stairs, ascending or descending a slope, riding an elevator, cycling, driving, taking a bus, and taking a subway train, but are not limited thereto.” And in [0156-0158] “a plurality of convolutional layers having different configurations. For example, in a first convolutional layer 520… a second convolutional layer 522… a third convolutional layer 524”. Fig. 5B shows that three layers may be utilized to classify five states. However, more than five states are indicated to be classified, e.g. ascending or descending a slope, riding an elevator, etc. This indicates further training may be needed to classify these additional states). 

As per claim 16, the rejection of the method according to claim 15 is incorporated and further wherein the machine learning classification algorithm is a neural network-based algorithm, and the method further comprises, during the further training: leaving weights of a neural network-based machine learning model corresponding to the machine learning classification algorithm subjected to basic training unchanged; inserting complementary layers into the neural network-based machine learning model; and applying the at least one personalizing motion parameter pattern for subjecting the complementary layers to further training by machine training; (Jang discloses in [0021] “Each of the movement states And in [0070] “The plurality of movement activities of the user may include standing, walking, jogging, ascending or descending stairs, ascending or descending a slope, riding an elevator, cycling, driving, taking a bus, and taking a subway train, but are not limited thereto.” And in [0156-0158] “a plurality of convolutional layers having different configurations. For example, in a first convolutional layer 520… a second convolutional layer 522… a third convolutional layer 524”. Fig. 5B shows that three layers may be utilized to classify five states. However, more than five states are indicated to be classified, e.g. ascending or descending a slope, riding an elevator, etc. This indicates further training may be needed to classify these additional states).
 
As per claim 17, the rejection of the method according to claim 13 is incorporated and further the method comprising: recording from the end user as personalizing data at least one personalizing motion parameter pattern corresponding to the signal body gesture; and during the personalization of the machine learning classification algorithm of the decision unit for the end user: leaving unchanged a machine learning model corresponding to the machine learning classification algorithm of the decision unit, and subjecting the machine learning classification algorithm to the basic training by machine training utilizing the training database comprising the training motion parameter patterns as well as utilizing the at least one personalizing motion parameter pattern; (Jang discloses in [0021] “Each of the And in [0070] “The plurality of movement activities of the user may include standing, walking, jogging, ascending or descending stairs, ascending or descending a slope, riding an elevator, cycling, driving, taking a bus, and taking a subway train, but are not limited thereto.” And in [0156-0158] “a plurality of convolutional layers having different configurations. For example, in a first convolutional layer 520… a second convolutional layer 522… a third convolutional layer 524”. Fig. 5B shows that three layers may be utilized to classify five states. However, more than five states are indicated to be classified, e.g. ascending or descending a slope, riding an elevator, etc. This indicates further training may be needed to classify these additional states). 

As per claim 18, the rejection of the method according to claim 17 is incorporated and further the method comprising: taking into account, during the basic training, the at least one personalizing motion parameter pattern with larger weights compared to the training motion parameter patterns; (Jang discloses in [0156-0158] “in a first convolutional layer 520, the number of convolutions may be 5, the length of a kernel of a convolution may be 21, the max pooling factor may be 4, and an activation function may be a hyperbolic tangent function, in order to detect the driving state and the stationary state…In a second convolutional layer 522, the number of convolutions may be 10, the length of the kernel of the convolution may be 41, the max pooling factor may be 8, and an activation function may be a hyperbolic tangent function, in order to detect the jogging state and the cycling state…in a third convolutional layer 524, the number of convolutions may be 10, the length of the kernel of the convolution may be 41, the max pooling factor may be 8, and an activation function may be a hyperbolic tangent function, in order to detect the jogging state, the cycling state, the walking state…the device 100 may determine a probability that the movement state of the user in the period of the frame 510 will be the stationary state as 0.12, a probability that the movement state will be the walking state as 0.34, a probability that the movement state will be the jogging state as 0.65, a probability that the movement state will be the driving state as 0.18, and a probability that the movement state will be the cycling state as 0.79.” The cycling state has a larger weight compared to the other four states). 

As per claim 19, the rejection of the method according to claim 13 is incorporated and further the method comprising: recording from the end user as personalizing data at least one personalizing motion parameter pattern corresponding to the signal body gesture; and during the personalization of the machine learning classification algorithm of the decision unit for the end user: subjecting the machine learning classification algorithm to the basic training by machine training utilizing the training database comprising the training motion parameter patterns as well as utilizing the at least one personalizing motion parameter pattern, and generating the machine learning model corresponding to the machine learning classification algorithm of the decision unit during the basic training; (the personal movement activities are based on the movement activities of the user on which the machine learning algorithm may be applied. See rejection of claim 13). 

As per claim 20, the rejection of the method according to claim 14 is incorporated and further the method comprising: recording from the end user the at least one personalizing motion parameter pattern after a respective data entry request of the system; (Jang discloses in [0184 and 0199-0200] “Upon determining the place where the user is located as the user's office, the device 100 may provide a service associated with the office. For example, the device 100 may inform the user that a meeting is scheduled, in advance, before the meeting starts on the basis of a meeting time entered on a certain application of the device 100…when the user usually performs vibration mode setting, Wi-Fi setting, or the like in the office, the device 100 may recognize a pattern in which the user sets the device 100 for each place. Upon determining that the user has entered the office, the device 100 may automatically set a function or mode that has usually been set by the user in the office…When the traffic on the usually used commute route is heavy, the device 100 may provide the fastest route to arrive at the office on the basis of location information of the home and the office.” Setting the device to vibrate may be pattern the system may detect to apply a function). 

As per claim 22, a method for detecting a signal body gesture, comprising: recording a measurement motion parameter pattern corresponding to a time dependence of a motion parameter of a mobile device in a measurement time window by a kinetic sensor; (rejected based on rationale used in rejection of claim 1) applying a machine learning classification algorithm subjected to basic training by machine training with an application of a training database comprising one or more signal training motion parameter patterns each corresponding to the signal body gesture; (rejected based on rationale used in rejection of claim 1) deciding on classifying the measurement motion parameter pattern to a signal body gesture category; (rejected based on rationale used in rejection of claim 1) and in response to the measurement motion parameter pattern having a value equal to or exceeding a predetermined detection threshold value, detecting the signal body gesture; (rejected based on rationale used in rejection of claim 1). 

As per claim 23, a method for issuing an alarm signal, comprising: recording a measurement motion parameter pattern by a kinetic sensor of a mobile device having a decision unit; (rejected based on rationale used in rejection of claim 1) deciding, by the decision unit of the mobile device, on classifying the measurement motion parameter pattern into a signal body gesture category; (rejected based on rationale used in rejection of claim 1) and if the measurement motion parameter pattern has been classified into the signal body gesture category by the decision unit, issuing the signal; (rejected based on rationale used in rejection of claim 1). 

As per claim 24, the rejection of the method according to claim 23 is incorporated and further wherein the signal controls an application on the mobile device; (Jang discloses in [0181-0195] “a method of a device 100 providing a service associated with The signal may trigger an application to provide a service such as to display driving mode indicated by display application. See fig. 9). 

As per claim 25, the rejection of the method according to claim 23 is incorporated and further Jang does not explicitly disclose wherein the signal controls the mobile device. However, Nasiri, in an analogous art, discloses in ([0052 and 0077] “When a user inputs a trajectory that matches one of the predetermined feature sets, an event is triggered in the application or operating system of the device… The sleep mode refers to a low power mode in which the handheld device 1000 significantly reduces its power consumption, but allows the device 1000 to immediately resume operation (i.e. switch back to active mode) without requiring the user to reset the programming codes or waiting for the handheld device 1000 to reboot.” The signal may trigger the handheld device to switch from sleep mode to active mode. See fig. 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jang with the teaching of Nasiri because “Wii, a home video game console made by Nintendo Co. Ltd. uses a wireless controller, the Wii Remote, which can be used as a handheld pointing device and can detect movement in three dimensions. The Wii remote can study changes in acceleration over time to represent gestures…It would be desirable to have recognition systems that can differentiate between similar hand gestures.” See Nasiri background.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Nasiri in view of Lee et al. (US 2014/0156269, pub. 06/05/2014, hereinafter as Lee).

As per claim 8, the rejection of the system according to claim 1 is incorporated and further Jang does not explicitly disclose wherein the signal body gesture is a foot stamp or an indirect knock on the mobile device; However, Lee, in an analogous art, discloses in ([0072] “the user contact may be a gesture such as a knock on the portable device. For example, a gesture of tapping the portable device with a hand or a fingertip may be used as a voice service triggering gesture. This gesture will be referred to as a knock gesture.”)

As per claim 21, the rejection of the method according to claim 13 is incorporated and further Jang does not explicitly disclose wherein the machine learning classification algorithm has respective group-level machine learning models corresponding to at least two user parameter groups formed according to user parameters, and the method further comprises: recording from the end user as personalizing data a personal user parameter value of the user parameter characteristic of the end user; classifying the end user, during the personalization of the machine learning classification algorithm of the decision unit for the end user, to one of the at least two user parameter groups based on the personal user parameter value; and applying, in the machine learning classification algorithm of the decision unit, the group-level machine learning model corresponding to the group according to the classification. However, Lee, in an analogous art, discloses in ([0040] “the main processor 1100 is capable of recognizing voice. The main processor 1100 may recognize the voice of a user received through the audio input unit 1040 and operate in accordance with the recognized user's voice. The main processor 1100 may perform a natural language process on a voice command received from the user” the main processor may recognize the end user’s voice, which indicates that processor classifies end users by their voices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jang with the teaching of Lee because “the portable devices have evolved from traditional communication equipment to smart devices capable of providing various services to users. A portable device can even play the role of a personal assistant and this function is often called as an intelligent agent. Further, the portable device can provide optimized functions according to a user context using various sensors equipped in it.” See Lee background.


Claims 9, 10, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Nasiri).

As per claims 9 and 10, the rejection of the system according to claim 1 is incorporated and further Jang does not explicitly disclose wherein: a start of each signal training motion parameter pattern corresponding to the signal body gesture of the training database applied for machine training is marked by pushing a button of an or headphone set of the mobile device recording the signal training motion parameter patterns, or by means of a recording sound signal, or each signal training motion parameter pattern corresponding to the signal body gesture of the training database is recorded after a respective data entry request of the system; wherein an end of each signal training motion parameter pattern corresponding to the signal body gesture is also marked by pushing the button on the earphone set or the headphone set of the mobile device or by a recording sound signal. However, Nasiri, in an analogous art, discloses in ([0038, 0058] “FIG. 5 illustrates an exemplary flow diagram 500 from the training mode methodology for the present invention. In this example, the user has drawn the letter. "W" in the air while holding the handheld device. At Step 502, the inertial sensors inside the handheld device provide raw data related to the "W" trajectory. This data is pre-processed to remove noise etc. and normalized by a processor that can be inside or outside the handheld device. At Step 504, the trajectory data is converted into a set of values corresponding to a set of pre-determined discrete features.” The device may be operable in a training mode in which training data may be received and stored in a database. The drawing of a letter such as letter “W” in the air by moving the device and associating the letter “W” with a particular command are implemented in the training mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jang with the teaching of Nasiri because “Wii, a home video game console made by Nintendo Co. Ltd. uses a wireless controller, the Wii Remote, which can be used as a handheld pointing device 
Jang and Nasiri do not explicitly disclose pushing a button of an earphone set or headphone set of a mobile device. However, it would be obvious that at least  a virtual button may be provided to the user to direct or command the device to turn on training mode and in the end of the training mode to switch to gesture recognition mode. The advantage is that the device would allow the user to create gestures by drawing gestures and associate the drawn gestures with corresponding commands.

As per claims 26 and 27, a method for recording data, comprising: Jang does not explicitly disclose marking starts of signal training motion parameter patterns corresponding to signal body gestures of a training database applied for machine training by pushing a button of an earphone set or headphone set of a mobile device recording the training motion parameter patterns or by a recording sound signal, or recording each signal training motion parameter pattern corresponding to a signal body gesture of the training database after a respective data entry request of the system; and marking an end of the signal training motion parameter patterns corresponding to the signal body gestures by pushing the button on the earphone set or headphone set of the mobile device or by means of a recording sound signal; (rejected based on rationale used in rejection of claims 9 and 10) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        01/15/2022

/SHAHID K KHAN/Examiner, Art Unit 2178